*624MEMORANDUM
BY THE COURT
These several cases have been submitted to the court without oral argument with the understanding that they will follow and be controlled by the decision of the court in R. J. Bartholomew v. United States, No. M-239, which is this day announced, the facts in the Bartholomew case being identical with the facts in these cases. The decision in the Bartholomew case follows our decision in R. L. Montague v. United States, 79 C. Cls. 624, in which the legal question here involved is fully discussed. The defendant accepted the decision in the Montague case as a correct interpretation of the law and made no application to the Supreme Court for certiorari. The General Accounting Office, however, has *625not seen fit to settle the claims here presented on the basis of the Montague decision. The respective plaintiffs in these suits have therefore been compelled to prosecute their claims to a final judgment in this court, although the law has long been settled that they are entitled to the allowances claimed.